United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-4089
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Douglas Dan Solomon,                     *
                                         *
      Defendant - Appellant.             *
                                    ___________

                               Submitted: June 23, 2005
                                  Filed: December 23, 2005
                                   ___________

Before RILEY, BRIGHT, and JOHN R. GIBSON, Circuit Judges.
                             ___________

JOHN R. GIBSON, Circuit Judge.

       A jury found Douglas Dan Solomon guilty of possession of child pornography
in violation of 18 U.S.C. § 2252(a)(4), and he was sentenced to 42 months in prison.
Solomon appeals the denial of his motion to suppress evidence seized from his home
pursuant to a search warrant. We affirm.

      On June 8, 2001, Agent Jan May of the Minnesota Bureau of Criminal
Apprehension received a telephone call from a woman identifying herself as Laurie
Brown, but who was later identified as Patricia Ann Tradup. According to the
affidavit in support of the search warrant, Tradup told Agent May that she lived in a
house at 3636 14th Avenue South in Minneapolis with Douglas Dan Solomon, whom
she had recently learned was a registered sex offender. Tradup told Agent May that
she had become concerned for her welfare, so she decided to search Solomon's
bedroom for information regarding his sex offense. While in Solomon's room, she
discovered printed-out images of children she estimated to be between the ages of
three and twelve positioned in such a way as to display their genitals or engaged in
sexual activity with what appeared to be an adult male. Tradup confirmed that
Solomon has a computer in his bedroom and that she has seen pornography on it. In
addition to the printed-out images, Tradup stated that she had found a little girl's
swimsuit inside-out under Solomon's pillow and a girl's clothing slip inside his dresser
drawer, despite the fact that Solomon does not have any children living at the home.



      Following the conversation with Tradup, Agent May checked Solomon's
predatory offender file. According to the file, he was convicted of criminal sexual
conduct with a two-year-old victim in 1983, but was no longer required to register.
Agent May also noticed that the address listed for Solomon in his predatory file was
3636 14th Avenue South in Minneapolis, Minnesota, the same as that supplied by
Tradup. Agent May consulted with Sgt. Jane Moore of the Minneapolis Sex Crimes
Unit, who is also assigned to the Minnesota Internet Crimes Against Children Task
Force. In Sgt. Moore's experience, computer systems and internet access can be both
repositories for evidence and instrumentalities of offenses involving child
pornography.

       On June 12, 2001, Agent May and Sgt. Moore met with Tradup in a park in
Minneapolis. During the meeting, Tradup turned over nine images of children
exposing their genitals or having sex with adult males that she claimed she had taken
from Solomon's bedroom. Sgt. Moore asked Tradup if Solomon had taken any
pictures of her; she responded that he had done so with her clothes on, and that it
made her feel uncomfortable. After the meeting with Tradup, Agent May and Sgt.



                                          -2-
Moore drove by the address Tradup had supplied, where they noticed a sign in the
front yard with the name "Solomon" printed on it.

       As a result of this information, Agent May and Sgt. Moore prepared an affidavit
and applied for a search warrant. A Hennepin County Judge issued a warrant to
search Solomon's residence, which officers executed on June 20, 2001. The officers
recovered a variety of evidence from the home, including a computer hard drive. As
a result of this evidence, a federal indictment was returned on December 16, 2003,
charging Solomon with one count of possession of child pornography in violation of
18 U.S.C. § 2252(a)(4)(B) and (b).

       Solomon moved to suppress the evidence, arguing that the search warrant was
unsupported by probable cause. Following a hearing, the magistrate judge issued a
report recommending the motion be denied. The district court1 adopted the magistrate
judge's report and recommendation and denied Solomon's motion to suppress. The
case proceeded to trial, where a jury found Solomon guilty of possession of child
pornography. The district court sentenced him to 42 months in prison. Solomon
appeals the denial of his motion to suppress evidence.

      We review the district court's factual findings in support of its denial of a
motion to suppress for clear error and its legal determination of probable cause de
novo. United States v. Terry, 305 F.3d 818, 822 (8th Cir. 2002). "Our role is to
ensure that the evidence as a whole provides a substantial basis for finding probable
cause to support the issuance of the search warrant." Id. The existence of probable
cause depends on whether, in the totality of the circumstances, "there is a fair
probability that contraband or evidence of a crime will be found in a particular place."
United States v. Murphy, 69 F.3d 237, 240 (8th Cir. 1995) (quoting Illinois v. Gates,


      1
         The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                          -3-
462 U.S. 213, 238 (1983)). "[T]he preference for warrants is most appropriately
effectuated by according great deference to a magistrate's determination" as to whether
an affidavit establishes probable cause. United States v. Leon, 468 U.S. 897, 914
(1984).

       "When the [issuing judge] relied solely upon the supporting affidavit to issue
the warrant, 'only that information which is found within the four corners of the
affidavit may be considered in determining the existence of probable cause.'" United
States v. Etheridge, 165 F.3d 655, 656 (8th Cir. 1999) (quoting United States v.
Gladney, 48 F.3d 309, 312 (8th Cir. 1995)). The affidavit "should be examined under
a common sense approach and not in a hypertechnical fashion." United States v.
Williams, 10 F.3d 590, 593 (8th Cir. 1993). When the affidavit is based on
information from an informant, the informant's reliability, veracity, and basis of
knowledge are relevant to whether the affidavit provided probable cause to support
the search. See United States v. LaMorie, 100 F.3d 547, 553 (8th Cir. 1996).

       We have no trouble concluding that the information contained in the affidavit
provided sufficient probable cause to issue a warrant to search Solomon's home. First,
the informant had an exceptionally strong basis of knowledge that child pornography
would be found in the home in that she actually lived in the home, she personally
discovered the child pornography along with a young girl's clothing in Solomon's
bedroom, and she provided law enforcement with a detailed description of her
discoveries. See United States v. Ellison, 793 F.2d 942, 946 (8th Cir. 1986) (finding
it significant that the informants had lived on the premises and personally observed
the reported activity); United States v. Jackson, 898 F.2d 79, 81 (8th Cir. 1990)
(finding adequate basis of informant's knowledge where anonymous informant's tip
provided the "richness and detail of a first hand observation"). Likewise, the affidavit
demonstrated that Tradup's tip was credible and reliable in that she met with law
enforcement, see Florida v. J.L., 529 U.S. 266, 270 (2000) (explaining that “a known
informant. . . can be held responsible if her allegations turn out to be fabricated.”),

                                          -4-
Agent May and Sgt. Moore "had an opportunity to assess [her] credibility because
[she] gave [her] tip in person," United States v. Gabrio, 295 F.3d 880, 883 (8th Cir.
2002); see also LaMorie, 100 F.3d at 553 ("[P]ersonal contact with an informant can
strengthen an officer's decision to rely on the information provided . . ."), and she
provided the officers with printed-out photos from Solomon’s bedroom consistent
with the photos she had previously described.2

       Significantly, law enforcement was able to corroborate much of the information
provided by Tradup. It is well established that "[e]ven 'the corroboration of minor,
innocent details can suffice to establish probable cause . . . '" United States v. Tyler,
238 F.3d 1036, 1039 (8th Cir. 2001) (quoting United States v. Ramos, 818 F.2d 1392,
1397 n.7 (8th Cir. 1987)); see also United States v. Edmiston, 46 F.3d 786, 789 (8th
Cir. 1995) ("We have held that if some 'information from an informant is shown to be
reliable because of independent corroboration, then it is a permissible inference that
the informant is reliable and that therefore other information that the informant
provides, though uncorroborated, is also reliable.'") (quoting Williams, 10 F.3d at
593)). Here, Tradup told law enforcement, inter alia, that: (1) she lived with Solomon
at 3636 14th Avenue South in Minneapolis; (2) she recently learned that Solomon was
a registered sex offender; (3) she found child pornography in Solomon's bedroom; (4)
the estimated age of the children in the pictures was three to twelve years of age; and
(5) the children were positioned to show their genital areas or were in the process of
having sex with an adult male. Law enforcement was able to corroborate that: (1)
Solomon lived at the address Tradup provided; (2) he was a registered sex offender;
(3) the victim in Solomon's prior sex crime was a two-year-old girl; (4) the pictures
Tradup provided that she said came from Solomon’s bedroom depicted children; and
(5) the children were displayed in the photographs in the manner in which Tradup had




      2
        In addition, the affidavit recited that Solomon had a criminal record, which
increased the credibility of her tip. See Gabrio, 295 F.3d at 883.
                                          -5-
previously described. This corroborated information created "a fair probability" that
child pornography would be found in Solomon's home. Murphy, 69 F.3d at 241.

       The affidavit here is similar to, but stronger than, the affidavit we found
sufficient to establish probable cause in Murphy. There, an anonymous informant told
law enforcement that: (1) the defendant was recently released from prison for murder;
(2) he was living at 907 W. 5th in Joplin, Missouri; and (3) he possessed firearms,
although the affidavit did not state that the informant personally saw the firearms. Id.
at 239-40. The affiant later corroborated that the defendant lived at the address
provided by the informant and had recently been released from prison. Id. at 240.
Although we found the affidavit to be "bare bones at best", we held that law
enforcement's "independent corroboration of Murphy's release from the penitentiary
and his address both provided assurances of the informant's reliability." Id. In this
case, not only did law enforcement corroborate information similar to that
corroborated in Murphy, the affidavit specifically stated that Tradup personally saw
child pornography and a young girl's clothing in Solomon's room.

       In addition, Tradup actually provided samples of the pornography she
discovered in Solomon's bedroom to law enforcement. In this way, the affidavit here
is similar to that in United States v. Terry, 305 F.3d 818 (8th Cir. 2002). There, the
affidavit recited that in the process of inventorying the contents of the defendant's
truck, a repossession company had discovered a photo album containing pornography
and a video tape in which the camera operator stalked and sexually touched two young
girls. Id. at 820, 823. After the company turned the material over to police, police
learned that the defendant had a trailer home at the location of the repossessed truck,
but lived with a family elsewhere. Id. at 820. Police called the family's home and
recognized the voice of the person answering as the person whose voice appeared on
the videotape; in addition, the manager of the trailer park told police that he had seen
the defendant with children around the home the past summer. Id. at 820, 823. We
determined that the facts and conclusions set forth in the affidavit were sufficient to


                                          -6-
establish probable cause for the issuance of the search warrant. Id. at 823. Here, as
in Terry, the affidavit recited that a private individual had provided police with
evidence taken from the defendant's property. Indeed, the fact that the evidence was
taken from the very residence to be searched by an individual who actually lived there
makes the affidavit in this case even stronger than that found sufficient in Terry.

       Solomon argues that the affidavit failed to provide probable cause because
some of the information Tradup provided was later found to be false. Specifically,
Solomon contends that the affidavit was rendered fatally unreliable because Tradup
provided officers with a false name and a false date of birth. This discrepancy is of
no consequence as "[i]t is well-established that courts may not look to facts outside
the affidavit in determining the existence of probable cause," United States v. Martin,
833 F.2d 752, 757 (8th Cir. 1987) (Lay, C.J., concurring). Rather, the magistrate may
consider only information "found within the four corners of the affidavit." Etheridge,
165 F.3d at 656. However, even if we were to consider the fact that the name and date
of birth Tradup provided to law enforcement and included in the affidavit were
eventually found to be false, we would still conclude that the affidavit created a fair
probability that child pornography would be found in Solomon's home in light of
Tradup's strong basis of knowledge and law enforcement's independent corroboration
of much of the information she provided. See Jackson, 898 F.2d at 80-81 (finding
information from anonymous informant established fair probability that contraband
would be found at a residence despite fact that some of the information provided by
the informant was false based on independent corroboration by law enforcement and
adequate basis of informant's knowledge).

      The judgment of the district court is affirmed.
                     ______________________________




                                         -7-